DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Patent No. 10,118,723) in view of Brinkman (U.S. Pat. No. 6,598,783).
	Regarding claim 1: Clark discloses a method for creating on demand customized cardboard for forming individually designed packaging boxes, obtaining information on the dimensions of a packaging box to be formed (Fig. 1; via 160; Fig. 3, via 304; column 4, lines 50-60; “custom container”);10 selecting a design for the box (column 16, lines 40-47; “dimension values may be included in a bar code, QR code or other form of indicia …printed into the custom container”), matching the selected design to the dimensions of the box “on two or more panels of a blank for the box”, and printing the matched design on the first and/or on the second flat layer of the blank for the box (Fig. 4; via “printed onto the custom container”, inherently the prints could be done on different sides and panels of the final formed container), wherein obtaining information on the dimension of a packaging box to be formed includes retrieving information on items to be packaged in the box to be formed 15 and calculating at least one optimized possible arrangement of the items, see for example (column 4, lines 48-51; “depending on whether a standard container (e.g., a pre-formed box or mailer) or a custom container has been recommended for containing the item or items”); selecting a box layout among different box layouts suitable for holding items to be packaged in the box to be 25 formed (column 4, lines 49-58; “packing station 160…preformed box or mailed) or a custom container”; Fig. 1; via steps 140 for picking items to be packed, followed by step 160 of suitable packing is determined by items picked on step 140);

	Clark does not disclose that the cardboard having at least one corrugated layer 5 between two flat layers, the method comprising - providing a corrugated layer attached to a first flat layer, attaching a second flat layer to the corrugated layer such that the corrugated layer is sandwiched between the first and the second flat layers nor having the steps of selecting a design to be printed on the box, the design including a plurality of discrete elements, including at least one element of the selected design which will extend across at least two different sides of the box and at least one fold line between the at least two different sides, the plurality of discrete elements including at least one of a pattern, a photograph, a logo, a field for writing address informant a field for attaching postage, printed address information of a  recipient, printed address information of a sender, printed postage, or one or more spaces showing where sealing tape is to be attached, nor adapting the design to the dimensions of the box including respective dimensions and an arrangement of two or more panels of the box to cause at least one of the plurality of discrete elements to appear at a location that crosses two or more panels of the box and at last one fold line between the two or more panels when adapted design is printed on a blank for the box and the blank is subsequently folded into the box that is different from a location at which the at least one of the plurality of discrete elements would otherwise appear without the selected design being adapted.
	However, while Clark discloses the claimed prints to be on the box via (column 16, lines 40-47; “code or other form of indicia …printed into the custom container”), Brinkman suggests the steps of having pre-prints to the blank prior to formation of a box with respect to the formed panels, while the pre-prints are graphic images, advertising, promotional information, marketing, colorful patterns, designs, conveying information, etc., see for example (Figs. 2B, 3B, 4D, 4H, 12-20); via the entire printed images including a plurality of discrete elements including at least one element of the selected design which will extend across at least two different sides of the box and one fold line between the two sides; the shown printed elements between different panels and fold lines of the formed container, see for example (Figs. 4B, 4A, 4I, 4C, 4H, 4G, 6B, 7C).

	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Clark’s method by having a further step of having the steps of pre-printing on the blank prior to formation of a box with respect to the formed panels, while the pre-prints are graphic images, advertising, promotional information, marketing, colorful patterns, designs, conveying information, etc., see for example (Figs. 2B, 3B, 4D, 4H, 12-20); the entire printed images including a plurality of discrete elements including at least one element of the selected design which will extend across at least two different sides of the box and one fold line between the two sides; while the shown printed elements between different panels and fold lines of the formed container, as suggested by Brinkman, in order to improve the method of making containers with easily provided information locator (column 2, lines 23-30).
	In respect to the claimed steps of providing the corrugated layer attached to a first and second flat layers, it is noted that the shown containers of Brinkman are old and well known of being corrugated containers with corrugated layer attached between first and second layers (Figs. 1-7; via shown boxes).  The Office takes an official notice that such corrugated containers having corrugated layer positioned between two flat layers, are old and well known in the art, see for example (U.S. Pub. No. 2007/0175350, Fig. 1; via layer 20 sandwiched between two flat layers 11 & 12).

	Regarding claim 2: Brinkman discloses that the selecting a design includes receiving a digital image for being used in the design of the box (Fig. 6B; via digital images 41);
Regarding claim20 3: Clark discloses that a design includes creating a customized graphic design in line with the obtained dimensions (column 16, lines 40-45; “Weight and dimension values…printed onto the custom container”);
 	Regarding claim 5: Clark discloses that a box layout comprises selecting one of a box having fixed dimensions, a box having one or two adjustable dimensions, and a box having fully customized dimensions, see for example (column 4, lines 49-58; “packing station 160…preformed box or mailed) or a custom container”);
Regarding claim 306: Clark discloses a step of producing packaging instructions for arranging the items to be packaged in the box to be formed (Fig. 7; via 706 “Determine Dimensions For Item”);
Regarding claim N052P1 15US / NTBV2015-13-18-7: Clark discloses a step of matching the design to the dimensions of the box includes calculating positions of address and postage information and/or of sealing tape used for sealing the box formed and/or of fold lines present on the box (column 19, line 65-column 20, line 28; inherently customizing a container some type of calculation will take place);
Regarding claim 58: Clark discloses step of producing a virtual digital image of a box having the selected design prior to printing the design, see for example (Figs. 4A & 4B);  
Regarding claim 9: Crum discloses the step of matching the selected design to the 10 dimensions of the box includes adapting the selected design to the obtained dimensions of the box, see for example (Figs 3 & 4; via the shown printed information in respect to the folded and formed final package).
Regarding claim 15: Crum discloses the steps of adapting the selected design to the dimensions of the box including respective dimensions and an arrangement of two or more panels of the box causes at least one of: the pattern, the photograph, the logo, the field for writing address information, the field for attaching postage, the printed address information of the recipient, the printed address information of the sender, the printed postage, or one or more spaces showing where sealing tape is to be attached of the adapted design to appear on or across different ones of the two or more panels of the box when the adapted design is printed on a blank for the box and the blank is subsequently folded into the box than the two or more panels of the box on which the at least one of: the pattern, the photograph, the logo, the field for writing address information, the field for attaching postage, the printed address information of the recipient, the printed address information of the sender, the printed postage, or the one or more spaces showing where sealing tape is to be attached of the selected design would otherwise appear without the selected design being adapted, see for example (Figs. 2 & 3; via the printed images and info. 52, 54, 56, 58 in respect to the container’s panels and sealing, & paragraph 0049);
Regarding claim 16: Brinkman discloses that the design is printed on the first and/or on the second flat layer of the blank for the box after the corrugated layer attached is attached to the first flat layer and the second flat layer, see for example (Figs. 1-7; via the shown printed outer graphics);
Regarding claim 17: Brinkman discloses the step of printing the adapted design includes printing the at least one element such that the element crosses the two or more panels and the at least one-fold line between the two or more panels, see for example (Figs. 2A, 3A, 4A, 4B, 4G, 4F, 4E; via the shown print over two panels and fold lines).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, & 15-17 have been considered but are moot because the arguments do not apply to the references as being modified and applied in the current rejection.
  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in PTO-892 suggest the claimed and argued upon steps of having prints of discrete elements to extend across two different sides and fold lines.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731